Exhibit 10.1


AMENDMENT NO. 7 TO CREDIT AGREEMENT

This Amendment No. 7 (this “Amendment”) to the Credit Agreement, dated as of
September 30, 2005 (as amended by Amendment No. 1, dated as of June 14, 2006 and
Amendment No. 2, dated October 31, 2006, and subject to a Consent and Waiver No.
3, dated as of October 31, 2006, Waiver No. 4, dated as of March 30, 2007, and
Amendment No. 5, dated as of August 31, 2007, Waiver No. 6, dated as of
September 25, 2007 the “Credit Agreement”), and entered into by and among Duff &
Phelps, LLC (the “Borrower”), Duff & Phelps Acquisitions, LLC, as one of the
guarantors (“Holdings”), the persons designated as “Lenders” on the signature
pages hereto (the “Lenders”) and General Electric Capital Corporation, in its
capacity as Administrative Agent (the “Administrative Agent”) for its own
benefit and the benefit of the Lenders, is dated as of October 4, 2007 and
entered into by and among Borrower, the other Loan Parties signatory hereto, the
Lenders signatory hereto and Administrative Agent.


R E C I T A L S:

WHEREAS, the parties hereto wish to amend the Credit Agreement on the terms and
conditions hereof; and

WHEREAS, Section 11.1(a) of the Credit Agreement requires the written consent of
the Required Lenders and the Borrowers to certain amendments to the Credit
Agreement; and

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and subject to the terms and conditions hereof
the Borrowers, the Loan Parties signatory hereto, the Lenders whose signatures
appear below and the Administrative Agent agree as follows:

Section 1.

DEFINITIONS

1.1           Defined Terms.  Unless otherwise provided all capitalized terms
used herein shall have the meanings ascribed thereto in the Credit Agreement.

Section 2.

AMENDMENT

2.1           Amendments.  Subject to the satisfaction of the conditions set
forth in Section 3, the Credit Agreement is hereby amended as follows:

(a)           Section 1.1 of the Credit Agreement is amended by deleting the
definition of “Capital Expenditures” in its entirety and replacing it with the
following:

“Capital Expenditures” means, for any Person for any period, the aggregate of
all expenditures, whether or not made through the incurrence of Indebtedness, by
such Person and its Subsidiaries during such period for the acquisition, leasing
(pursuant to a Capital Lease), construction, replacement, repair, substitution
or improvement of fixed or capital assets or additions to equipment, in each
case required to be capitalized under GAAP on a Consolidated balance sheet of
such Person,

1

 


--------------------------------------------------------------------------------


excluding (a) interest capitalized during construction, (b) any expenditure to
the extent, for purpose of the definition of Permitted Acquisition, such
expenditure is part of the aggregate amounts payable in connection with, or
other consideration for, any Permitted Acquisition consummated during or prior
to such period, (c) any expenditure that is part of a Permitted Reinvestment and
(d) any furniture and equipment expenditures (including, without limitation,
computer equipment) in an individual amount less than $1,000, to the extent that
such expenditure reduces Consolidated EBITDA for such period. In the event that
such Person receives reimbursement of an expenditure that has been included as a
Capital Expenditure under this definition from a lessor as an incentive in
connection with an operating lease between such Person and such lessor, the
amount of Capital Expenditures for the period in which such reimbursement occurs
shall be reduced (but not below zero) by the amount of such reimbursement.

(b)           Section 5.3 of the Credit Agreement is amended, effective as of
August 15, 2007, by deleting the phrase “$6,000,000” from the grid contained
therein and replacing it with the phrase “an amount equal to 3% of the revenues
before client reimbursables generated by the Borrower and its Subsidiaries for
such Fiscal Year”.

Section 3.

CONDITIONS TO EFFECTIVENESS

The amendments provided in Section 2.1 shall become effective on the date (the
“Effective Date”) that the following conditions have been satisfied in full or
waived by the Required Lenders:

(a)           Administrative Agent shall have received one or more counterparts
of this Amendment No. 7 executed and delivered by the Loan Parties, the Required
Lenders and Administrative Agent; and

(b)           There shall be no continuing Default or Event of Default and the
representations and warranties of the Loan Parties contained in the Loan
Documents, shall be true and correct in all material respects as of the
Effective Date or such other specific date as of which any such representation
or warranty is by its terms made; and

(c)           Administrative Agent shall have received in immediately available
funds, for the benefit of each of those Lenders that shall have executed and
delivered this Amendment No. 7 on or prior to 5:00 pm New York time on September
25, 2007, an amount equal to .05% of such Lender’s Commitment as of such date.

Section 4.

LIMITATION ON SCOPE

Except as expressly amended hereby, the Loan Documents shall remain in full
force and effect in accordance with their respective terms.  The amendments set
forth herein shall be limited precisely as provided for herein and shall not be
deemed to be waivers of, amendments of, consents to or modifications of any term
or provision of the Loan Documents or any other document or instrument referred
to therein or of any transaction or further or future action on the part of any
Loan Party requiring the consent of Administrative Agent or Lenders except to
the extent specifically provided for herein.  Administrative Agent and Lenders
have not and shall not be deemed to have waived any of their respective rights
and remedies against any Loan Party for any existing or future Defaults or
Events of Default.

2

 


--------------------------------------------------------------------------------


 

Section 5.

MISCELLANEOUS

(a)           Each Loan Party hereby represents and warrants as follows:

(i)            this Amendment No. 7 has been duly authorized and executed by
such Loan Party and the Credit Agreement, as amended by this Amendment No. 7 is
the legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, except as (1) such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting the rights of creditors in general and (2) the availability of
equitable remedies may be limited by equitable principles of general
applicability; and

(ii)           Such Loan Party repeats and restates the representations and
warranties of such Loan Party contained in the Credit Agreement as of the
Effective Date, except to the extent such representations and warranties relate
to a specific date; provided that references to the “Credit Agreement” or “this
Agreement” in such representations and warranties shall be deemed to be
references to the Credit Agreement as amended pursuant to this Amendment No. 7.

(b)           This Amendment No. 7 is being delivered in the State of New York.

(c)           Each Loan Party hereby ratifies and confirms that the Credit
Agreement as amended hereby remains in full force and effect.

(d)           Each Loan Party agrees that all Loan Documents, as amended hereby
or otherwise amended in connection herewith, remain in full force and effect
notwithstanding the execution and delivery of this Amendment No. 7 and all other
Loan Documents and that nothing contained in this Amendment No. 7 shall
constitute a defense to the enforcement of any Loan Document.

(e)           This Amendment No. 7 may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

(f)            All references in the Loan Documents to the “Credit Agreement”
and in the Credit Agreement as amended hereby to “this Agreement,” “hereof,”
“herein” or the like shall mean and refer to the Credit Agreement as amended by
this Amendment No. 7 (as well as by all subsequent amendments, restatements,
modifications and supplements thereto).

(g)           This Amendment is a “Loan Document” and each of the following
provisions of the Credit Agreement is hereby incorporated herein by this
reference with the same effect as though set forth in its entirety herein,
mutatis mutandis, and as if “this Agreement” in any such provision read “this
Amendment No. 7”: Section 12.13 (Governing Law), Section 12.14 (Jurisdiction),
Section 12.15 (Waiver of Jury Trial) and Section 12.16 (Severability).

[Signature page is next page]

3

 


--------------------------------------------------------------------------------


 

Witness the due execution hereof by the respective duly authorized officers of
the undersigned of this Amendment No. 7 to the Credit Agreement as of the date
first written above.

DUFF & PHELPS, LLC

 

as Borrower

 

 

 

By

 

/s/ Jacob Silverman

 

 

Name:

Jacob Silverman

 

 

Title:

CFO

 

 

 

 

 

DUFF & PHELPS ACQUISITIONS, LLC as Holdings

 

 

 

By

 

/s/ Jacob Silverman

 

 

Name:

Jacob Silverman

 

 

Title:

CFO

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as Administrative Agent, L/C Issuer, and Lender

 

 

 

By

 

/s/ Chris J. Fowler

 

 

Name:

Chris J. Fowler

 

 

Title:

Its duly authorized signatory

 

4

 


--------------------------------------------------------------------------------


 

LASALLE BANK ASSOCIATION, as Syndication Agent and a Lender

 

 

 

By

 

/s/ Emily Eigel

 

 

Name:

Emily Eigel

 

 

Title:

Vice President

 

5

 


--------------------------------------------------------------------------------


 

GOLUB CAPITAL CP FUNDING LLC,

 

as a Lender

 

 

 

 

 

 

By

 

/s/ Gregory A. Robbins

 

 

Name:

Gregory A. Robbins

 

 

Title:

Principal

 

 

 

 

 

 

 

 



GOLUB CAPITAL MASTER FUNDING LLC,

 

as a Lender

 

 

 

 

 

 

By

 

/s/ Gregory A. Robbins

 

 

Name:

Gregory A. Robbins

 

 

Title:

Principal

 

 

 

 

 

 

 

 

 

GOLUB CAPITAL PARTNERS FUNDING 2007-1  LTD.,

 

as a Lender

 

 

 

By:

GOLUB CAPITAL INCORPORATED,

 

 

as Servicer

 

 

 

By

 

/s/ Gregory A. Robbins

 

 

Name:

Gregory A. Robbins

 

 

Title:

Principal

 

 

 

 

 

 

 

 

 

GOLUB INTERNATIONAL LOAN LTD. I,

 

as a Lender

 

 

 

By:

GOLUB CAPITAL INTERNATIONAL

 

 

MANAGEMENT LLC, as Collateral Manager

 

 

 

By

 

/s/ Gregory A. Robbins

 

 

Name:

Gregory A. Robbins

 

 

Title:

Principal

 

 

 

 

 

 

 

 

 

GOLUB CAPITAL MANAGEMENT CLO 2007-1 LTD,

 

as a Lender

 

 

 

By:

GOLUB CAPITAL MANAGEMENT LLC,

 

 

as Collateral Manager

 

 

 

By

 

/s/ Gregory A. Robbins

 

 

Name:

Gregory A. Robbins

 

 

Title:

Principal

 

 

 

 

 

 

 

 

 

6


--------------------------------------------------------------------------------


 

SOVEREIGN BANK, as a Lender

 

 

 

 

 

By

 

/s/ Christine Gerula

 

 

Name:

Christine Gerula

 

 

Title:

Senior Vice President

 

7


--------------------------------------------------------------------------------


 

ING CAPITAL LLC, as a Lender

 

 

 

 

 

By

 

/s/ Lawrence P. Eyink

 

 

Name:

Lawrence P. Eyink

 

 

Title:

Director

 

8


--------------------------------------------------------------------------------


CONSENT AND REAFFIRMATION

The undersigned (“Guarantor”) hereby (i) acknowledges receipt of a copy of the
foregoing Amendment No. 7; (ii) consents to Borrower’s execution and delivery
thereof and approves and consents to the transactions contemplated thereby;
(iii) agrees to be bound thereby; and (iv) affirms that nothing contained
therein shall modify or diminish in any respect whatsoever its obligations under
the Guaranty and the other Loan Documents to which it is a party and reaffirms
that such Guaranty is and shall continue to remain in full force and effect. 
This acknowledgement by the Guarantor is made and delivered to induce Agent and
Lenders to enter into Amendment No. 7, and the Guarantor acknowledges that Agent
and Lenders would not enter into Amendment No. 7 in the absence of the
acknowledgements contained herein.  Although Guarantor has been informed of the
matters set forth herein and has acknowledged and agreed to same, Guarantor
understands that Agent and Lenders have no obligation to inform Guarantor of
such matters in the future or to seek Guarantor’s acknowledgment or agreement to
future amendments or waivers, and nothing herein shall create such a duty. 
Capitalized terms used herein without definition shall have the meanings given
to such terms in the Amendment No. 7 to which this Consent is attached or in the
Credit Agreement referred to therein, as applicable.

IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
on and as of the date of Amendment No. 7.

 

DUFF & PHELPS ACQUISITIONS, LLC

 

as Holdings

 

 

 

 

 

By

 

/s/ Jacob Silverman

 

 

Name:

Jacob Silverman

 

 

Title:

CFO

 

9


--------------------------------------------------------------------------------